 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 1 of 52

EXHIBIT 30

EXHIBIT 30
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 2 of 52

Cecilia Mangaocang

2901 Capewood Lane

San Joge, CA 95132-1108

(408) 876-9950 mE 8

SUPERIOR COURT OF CALIFORNIA... 00
COUNTY OF SANTA CLARA
DOWNTOWN SUPERIOR COURT

, SBC US44ag 74

Case No. een ee
Cecilia Mangaoang,
VERIFIED COMPLAINT

Plaintiff,

Quiet Tithe,

Rosenthal Act (C.C.C, 1788),

VS,
SPECIAL DEFAULT SERVICES, INC.
TRINITY FINANCIAL SERVICES, LLC;
Wrongfal Foreclosure
NEWPORT BEACH HOLDINGS, LLC,
UNLIMITED CIVIL CASE

[DEMAND EXCEEDS $25,000.00]

)
)
)
)
)
)
) Cancellation of Instrument,
)
)
Does # 1-10, inclusive, }
}
)

Defendants. { tnjunctive Relief Requested |
PRELIMINARY NOTES

1. Plaintiff requests an jenmediate injunction, enjoining Trinity from prosecuting
eviction (forcible entry / unlawful detainer) lawsuit HIBCVI391 19, and from reporting negative
information to any credit bureau pending resolution of this case.

4 Plaintiff butends to move te consolidate this case with oviction Gorcihle entry /

unlawful detainer) lawsuit FI8CVI39119,

3. in the pending Bankruptcy case #18-52245, Appellant/Debtor there (Plaintiff here) filed

VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 3 of 52

a motion to extend the automatic stay; that motion was denied on November 2, 2018. Then on
November 5, 2018, the foreclosure sale was held, even though Plaintiff here (Debtor there) had no
opportunity to object to the Order denying motion. to extend the automatic stay, In addition, “the
stay that terminates under § 362(c)(3)(A) is not the stay that protects property of the estate,”
Therefore, the foreclosure sale is unlawful, invalid and void.’

4. The Deed does not provide for, nor allow, any removal or substitution of trustee.

5. MERS has no authority to nonjudicially foreclose under the Deed under its express
terms. (MERS would also not quality as one entitled to payment under §2923.5, since it does not
hold the note.) The provisions of CC §2924(a)(1), allowing agents to foreclose, co not trump the
requirement of CC §2923.5, that assignments must be recorded before foreclosures start. See th re
Salazar, 10-17456-MM13 in the United States Bankruptcy Court, Southern District of California
(2011)(* US Bank [as Trustec}*‘s failure to record its beneficiary status before foreclosure lett
Salazar with equitable title to his residence.”). Here, no Defendant has yecorded any beneficiary
status.

6. “[B]ecause MERS was never the lawful holder or assignee of the notes described and
identified in the consolidation agreement, the .. . assignment of mortgage is a nullity, and MERS
was without authority to assign the power to foreclose to the plaintiff. Consequently, the plainti?

failed to show that it had standing to foreclose.” (Bank of New York v Silverberg, AD3d, 2011 NY

 

‘that arder is on appeal in Bankruptcy Appellate Court case #181309,

2 The gourt notes that the automatic stay is net terminated in its entirety. Although §362(¢)(3) provides for the
termination of stay, is effect is limited in application to actions taken against the debtor atl against property of the
debtor. In re Jones, 339 BR, 360, 365 (Bankr. E.D.N.C. 2006), As this court has previously held, termination of the
automatic stay under §362(¢)(3) does uot apply fo actions taken against property of the estate. id, (“It is abundantly
clear from the plain lanouage of § 362(c)(3)(A) that the stay that terminates under that section is not the stay that
protects property of the eslate,”). See also In re Johnson, 335 B.R, 805, 806 (Bankr, W.D, Tenn. 2006) ("{Cjhe plain
language of § 362(c)(3}{A) dictates that the 30-day time lirnit only applies to ‘debts’ or ‘property of the debtor’ and
not to ‘property of the estate,’”).” In re; Bymette, Case No. 09-00699-8-IRL (E. 2). N. Carolina, Chapter 13)

VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 4 of 52

Sti Op 05002 [Tune 7, 2011).

7, Defendants failed to notity or initiate contact with Plaintiff to discuss available options
prior to the recording of the Notice of Default in violation of California Civil Code Section 2923.5.

8, Defendant Trinity failed to record any Notice of Default.

9, Defendants failed to provide a copy of the Notice of Default after recording it in
violation of Civil Code Sections 2923.5 and 2924,

10. Defendants also failed to provide a copy of the Substitution of Trustee after it was
recorded in violation of California Civil Code 2924.

LL. MERS did not have authority, as ‘nominee’ or agent, to assign the mortgage absent a
showing that it was given specific written directions by its principal, No such written directions
ever existed.

12. The United States Bankruptcy Court for the Eastern District of California has issued a
ruling dated May 20, 2010 in the matter of In Re: Walker, Case No. 10-21656-H-1} which found
that MERS could not, as a matter of law, have transferred the note to Citibank froin the original
lender, Bayrock Mortgage Corp. ‘he Court’s opinion is headlined stating that MERS and Citibank
are not the real parties in interest. The court found that MERS acted “only as a nominee” for
Bayrock under the Deed of Trust and there was no evidence that the note was transterred. The

opinion also provides that “several courts have acknowledged that MERS is not the owner of the

underlying note and therefore could not transfer the nate, the beneficial interest in the deed of trust,

or foreclose on the property secured by the deed”, citing the well-known cases of In Re Vargas
(California Bankruptcy Court, 396 B.R. 511 (Bankr, C.D. Cal. 2008)), Landmark v. Kesler

(Kansas decision as to lack of authority of MERS, 216 P.3d 158, | 66-67 (Kan. 2009)), LaSalle

VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 5 of 52

Bank v. Lamy (New York, 824 N.¥.8.2d 769, 2006 WL 2251721, at #1 (NY, Sup. Ct, Aug, 7,
20063), and In Re Foreclosure Cases (the “Boyko” decision from Ohio Federal Court, 521
F.Supp.2d 650 (8.D.Ohio 2007)). The opinion states: “Since no evidence of MERS’ ownership of
the underlying note has been offered, and other courts have concluded that MERS does not own
the underlying notes, this court is convinced that MERS had no interest it could transfer to
Citibank. Since MERS did not own the underlying note, it could not transfer the beneficial interest
of the Deed of Trust to another. Any attempt to mansfer the beneficial interest of a trust deed
without ownership of the underlying note is void under California law.”

13. The Note and Mortgage were severed or bifurcated at the closing table with the
Mortgage being recorded in the nanie of MERS as “nominee” for the original lender. However, the
original lender never actually loaned any money to the homeowner. The original lender was never
owed or paid any money under the terms of the Note, There the Mortgage sat for yeuts in the name
of an entity, MERS, for which the homeowner owed no money and which would never be
beneficiary under the Note.

THE FTB SUSPENSION

14. On 8/13/2003, Aidan was incorporated in California.

15, On 7/2/2012, Aidan’s corporate entity was suspended by the Pranchise Tax Board
(FTB) and no longer licensed to operate in California, See Exhibit A,

16. On 7/21/2015, MERS as nominee of Aidan purportedly assigned the BOT to Newport
Beach Holdings, LLC ("First Corporate Assignment’).

17, On 8/24/2018, Newport Beach Holdings, LLC (“Newport Beach") purportedly assigned

the DOT to Trinity Financial Services, LLC ("Second Corporate Assi minent”),
g

VERIFIED COMPLAINT
 

 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 6 of 52

18. On 9/09/2016, SDS unlawfully recorded a Substitution of Trustee ("SOT"), bearing the
signature of Don A, Madden, Jr. at imost im his individual capacity, and NOT as an officer,
employee or agent of Newport Beach, Don A. Madden, Jr. was never an officer, employee or agent
of Newport Beach, and was not authorized to sign the SOT. Therefore, SDS is not a valid
substitute trustee.

19, On 9/09/2016, SDS unlawfully recorded a Notice of Default and Election to Sell Under
Deed of Trust (“NOD").>

20. On 9/6/2018, Special Default Service recorded a Notice of Trustee's Sale ("NOTS").

21, On 11/15/2018, SDS recorded as 24064356 a Trustee’s Deed Upon Sale (‘Trustee’s
Deed”),

22. The First Corporate Assignment and the Second Corporate Assignment could not have
occurred and were thus void or voidable and transferred no interest. At each step, only the entity
holding the beneficial interest under the DOT (either the original lender or the assignee or agent
thereof) may assign that interest, and only that entity may instruct the trustee to commence and
complete a nonjudicial foreclosure. Here, since both Corporate Assignments were void or
voidable, the entity holding the beneficial interest under the DOT was either the original lender
(AIDAN WEST FINANCIAL GROUP) or an agent thereof, but was certainly not any of the
Defendants.

23, The Deed does not bear Plaintiff's signature.

24,MERS could not act as nominee for non-member AIDAN WEST FINANCIAL

 

* §D8 had not been lawfully appointed because on the date of the First Corporate Assignment to Newport Beach,
namely 7/21/2015, AIDAN WEST FINANCIAL GROWUP had a status of “Suspended FTB” by the Franchise Tax
Foard (and Newport Beach Holdings, LLC did sot exist at that time, as it registered as a Nevada corporation,
Califormia secretary of state #2016154 10070, and began existing, on 6/1/2016).

VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 7 of 52

GROUP (“Aidan West”\(the “Lender”). Therefore, the Deed is void or voidable and. could not be
used ag a reason to sell the Property.

25, On the date of the First Corporate Assignment to Newport Beach, namely W2AAWNS,
AIDAN WEST FINANCIAL GROUP had a status of “Suspended FTB” by the Franchise Tax
Board.’ Therefore, Aidan West could not transact business, and in particular MERS as nominee of
Aidan West could not validly, legally, lawfully assign the DOT to Newport Beach Holdings, LLC.

46. AIDAN WEST FINANCIAL GROUP has had a status of “Suspended PTB" by the
Franchise Tax Board since 7/2/2012.

27. The most recent document filed by AIDAN WEST FINANCIAL GROUP with the
California Secretary of State was on 6/7/2007,

28. The law allows any party to the contract other than the suspended taxpayer to assert
contract voidability. Plaintiff hereby asserts contract voidability.

29, On its face, the SUBSTITUTION OF TRUSTEE was signed by Dou A, Madden, Jr, at
most in his individual capacity, and NOT as an officer, employee or agent of NEWPORT BEACH

HOLDINGS, LLC. Therefore, Special Default Services, Inc. was never validly, legally, lawfully

 

* A corporation whose powers have been suspended for non-payment of the corporate franchise tax lacks capacity to
sue in California courts; and, if sued, it lacks capacity to defend, See Revenue & Taxation Code § 23301, 23302,
233015, 23773,

A corporation that has been suspended duc to its failure to file the biennial statement required by Corporations Cade §
1502 lacks capacity to sue or defend itself.

Any person that is claiming to exercige the rights and powers of a suspended corporation which can include an
attorney who appears on its behalf-is guilty of a misdemeanor, See Revenue & Taxation Cade § 19719.

An attoriey who icnowingly represents a suspended corporation and conceals this fact from the court may be subject to
senetions.

Doring the period of time that a corporation is suspended for failure to pay taxes, tt may not prosecute or defend an
action, appeal from an adverse judgment, or seek a writ of mandate,

A suspended corporation may be sued, Service of process is perfected in the same manner as upon & corporation that is
nol suspended, A. default judgment may be entered upon its failure to respond, See Code of Civil Procedure 9§
416,10, 416.20; Crelt v. Lact Le Bean Corp. (1999) 73 Cal App. 4th 1300, 1306-—statute of imitations not tolled for
VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 8 of 52

substituted as Trustee and could not sell the Property.

30, Defendants failed to comply with any of the conditions precedent set forth in paragraph
22 of the subject Deed of Trust.

31. There were multiple violations of Cal.Civ.Code §2923.3 and §2923.5 and §2924.

32, Trmity (the purported Creditor and purchaser at the sale} purchased with a Credit Bid,
yet Trinity was not the presetit beneficiary of the Deed, in violation of Cal. Civ. Code § 2924h(b).

33, At all relevant times, Trinity and Newport Beach are nat registered with the Nationwide
Mortgage Licensing System and do not have a bond or a Residential Mortgage Lending Act
License,” nor a license under the California Finance Lenders Law ot California Real Estate Law.

PARTIES
PLAINTIFF

34, Cecilia Mangaoatyg is a citizen of California,
SPECIAL DEPAULT SERVICES, INC.

35, Defendant Special Default Services, Inc. (“SDS”) is a California corporation, and can
be served via its Registered Agent, MARISOL NAGATA, address 17100 GILLETTE AVENUE,
IRVINE CA 92614,

36. SDS foreclosed on more than 175 homes during the reporting year prior to 11/8/2018,
the date of the purported foreclosure sale.

37, At all relevant times, SDS purported to act as Trustee.

38. At all relevant times, SDS purported to be an agem of Newport Beach,

PRINGTY FINANCIAL SERVICES, LLC

 

cither party while corporate powers are suspended,
‘This foense is required for any cornpanty or person who makes or services residential mortgage loans mn California.
7

VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 9 of 52

39, Defendant TRINITY FINANCIAL SERVICES, LLC (“Trinity”) is a Wyoming limited
liability corporation, with head office at 1621 CENTRAL AVE CHEYENNE WY 82001, and
another office at 2618 SAN MIGUEL DRIVE, SUITE 303, NEWPORT BEACH, CA 92660, and
can be served at:
TRINITY FINANCIAL SERVICES, LLC
c/o RICARDO OROZCO, Registered Agent
1220 8 ST STE 150
SACRAMENTO CA 94811

NEWPORT BEACK HOLDINGS, LEC

40. Defendant NEWPORT BEACH HOLDINGS, LLC (“Newport Beach”) is a Nevada
corporation (FQ091212011-1, NV20111113607), with offices at 2618 San Miguel Dr, Ste 319,
Newport Beach, CA 92660, and can be served at:

NEWPORT BEACH HOLDINGS, LLC

t/o INCORP SERVICES, INC., Registered Agent
3773 HOWARD HUGHES PRWY STE 5008
LAS VEGAS, NV 89169-6014

41, Newport Beach Holdings, LLC registered as a Nevada corporation, California secretary
of state #201615410070, and began existing, on 6/1/2016,

42, NEWPORT BEACH HOLDINGS, LLC claims to be the Creditor.

43, NEWPORT BEACH HOLDINGS, LLC is merely the servicer, and not the owner, of
the loan.

44, NEWPORT BEACH HOLDINGS, LLC does not own any Note encumbering the
Property.

45, At all relevant times, NEWPORT BEACH HOLDINGS, LLC was not registered to do

business in California.

VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 10 of 52

DOBS #1-10

46, The Doe defendants #1-10 have some claim to ownership or possession of evidence of
purported debt allegedly secured by the Property, or conspired with the other Defendants, or
defamed Plaintiff.

47, All Defendants are jointly aud severally lable.

FACTUAL ALLEGATIONS
48, All the following allegations ate intended to be “without limitation” and will be
supplemented by other facts to be found in discovery.
OWNERSHIP AND POSSESSION
49, Plaintiff is the owner of, and domiciled at, the property located at 2901 Capewood
Lane, San Jose, CA 95132-1108, legally described ag:
ALL OF LOT 436, AS SHOWN UPON THAT CERTAIN MAP ENIYTLED,
"TRACT NO. 3465 NORTHWOOD PARK UNIT NO. 4', WHICH MAP WAS
FILED FOR RECORD IN THY OFFICE OF THK RECORDER OF THE
COUNTY OF SANTA CLARA, STATH OF CALIFORNIA, ON JUNE 28,
1963, IN BOOK 163 OF MAPS, PAGES 22 AND 23,
BACHPTING THEREFROM THE UNDERGROUND WATER RIGHTS
WITH NO RIGHT OF SURFACE ENTRY AS CONVEYED TO SAN JOSE
WATER WORKS, A CALIFORNIA CORPORATION BY INSTRUMENT
RECORDED DECEMBER 10, 1963 IN BOOK 6302 OF OFFICIAL
RECORDS, AT PAGE 467.
APN : 092-11-091
(hereafter “the Property”).

50, The Property is, and at all relevant times was, an owner-occupied residential real

property containing no more than four dwelling units,

9
VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 11 of 52

51. The Property is located in a fudicial district of California under the 1849
Constitution,

52. The Property is not located in territory owned by or subject to the exclusive
legislative jurisdiction of the United States of America.

53. The Property is not located within the Federal Housing Act area where Congress
has exclusive legistative jurisdiction (Art | Sec 8 Clause 17; Art 4 Sec 3 Clause 2).

54. The Property is not located within any place that has been ceded to the Federal
Government by act of the California Legislature. See 40 U.S.C, 9 255. Therefore, the purported
Joans were made in violation of the Pederal Housing Act and the Deeds of Trust should be
cancelled,

55. Plaintiff is, and has been since on or about Jamuary 18, 2007, in continuous
possession of the Property,

56, Plaintiff has did not make a forcible entry into the Property.

37. Plaintiffis not unlawfully holding the possession of the Property by force.

58, —- Plaintiff and Defendants do not have a Jandlord-tenant relationship.

59, Plaintiff has never sold the Property,

60, Plaintiff’ has never intended to irrevocably grant or convey the Property to any
party,

61. Plaintiff has never been served with any Notice of Trustee’s Sale.

_

THE DEED TO PLAINTIFF
62., On 1/18/2007, Betty C. Chen recorded with the Santa Clara County Recorder, as
Becument #19268023, a GRANT DEED dated 1/8/2007, conveying the Property to Plaintiff.

10
VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 12 of 52

THE DEED OF TRUST

63, On 1/18/2007, AIDAN WEST FINANCIAL GROUP recorded with the Santa Clara
County Recorder, as Document #19268026, a DEED OF TRUST (“Deed”) dated 1/9/2007,

64. The Deed is a first-position Hen, At all relevant times, the Deed was the most senior
mortgage or deed of trust on the Property, in other words no mortgage or deed of trust on the
Property, that was valid and legal and Jawful, and that was more senior than the Deed, existed. Any
and all prior Uen(s) are fatally defective and void, for flack of signature, alteration,
payoti/satisfaction, discharge, lack of debt, and other reasons.

43, The Deed does not bear Plaintiffs signature.

66. ‘The Prepayment Rider to the Deed does not bear Plaintiff's signature.

67. The Deed does not contain any definition section.

68, The Deed does not provide for, nor allow, any removal or substitution of trustee.

69. MERS has no authority to nonjudictally foreclose under the Deed under its oxpress
terms, (MERS would also not qualify as one entitled to payment under §2923,5, since it does not
hold the note.) The provisions of CC §2924(a)(1), allowing agents to foreclose, do not trump the
requirement of CC §2923,5, that assignments must be recorded before foreclosures start, See In re
salazar, 10-17436-MMI3 in the United States Bankruptey Court, Southern District of California
(2011) (US Bank [as Trustee]’s failure to record its beneficiary status before foreclosure left
Salazar with equitable title to his residence.”). Here, no Defendant has recorded any beneficiary
status.

79. “{Blecause MERS was never the lawful holder or assignee of the notes described.

and identified in the consolidation agreement, the ... assignment of mortgage is a nullity, and

VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 13 of 52

MERS was without authority to assign the power to foreclose to the plaintiff, Consequently, the
plaintiff failed to show that it had standing to foreclose.” (Rank of New York v Silverberg, AD3d,
2011 NY Slip Op 05002 (Iane 7, 2011).

71. The Deed states:

THIS DEED OF TROST is made this JANUARY 9, 2007, among the Trustor,
CECILIA MANGAOANG, A MARRIED WOMAN AS HER SOLE AND
SEPARATE PROPERTY (herein “Borrower’), FIDELITY NATIONAL TITLE
address) (herein “Trustee"}, and AIDAN WEST FINANCIAL GROUP, A
CALIFORNIA CORPORATION, organized and existing under the laws of the
state of CALIFORNIA [address] (herein “Lender”,

WHEREAS, this Security Instrument is given to MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC. (“MERS”), as beneficiary, which is acting
solely as nominee for Lender (as hereinabove defined) and Lender’s successors and
assigns.

TO SECURE to Lender the repayment of the indebtedness evidenced by

Borrower’s note dated JANUARY 9, 2007, and extensions and renewals thereof
(herein “Nate”), in the principal surn of U.S. $131,000, with interest... [Note: The

interest rate was never specified. ]

Borrower covenants that Borrower is lawfully scised of the estate hereby conveyed

and has the right to grant and convey the Property, and that the Property is

unencumbered except for encumbrances of record. Borrower covenants that

Borrower warrants and will defend generally the title to the Property against all

claims and demands, subject to encumbrances of record

73, The Deed does not contain a definitions section, however it refers to “Borrower's
note dated JANUARY 9, 2007, and extensions and renewals (hereof (herein “Note”), in the
principal sum of U.S. $131,000, with interest...” (hereafter referred to as “Note”)

73. Plaintiff did not sign any Note dated JANUARY 9, 2007,

74, Plaintiff has never signed any Note stating that Plaintiff owes AIDAN WEST
FINANCIAL GROUP, A CALIFORNIA CORPORATION,

73. Plaintiff has never signed any Note in the principal sum of $131,000.

12
VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 14 of 52

76. Plaintiff did not draft the Deed.

77, Plaintiff does not know who drafted the Deed,

78. “AIDAN WEST FINANCIAL GROUP, A CALIFORNIA CORPORATION,
organized and existing under the laws of the State of CALIFORNIA” has never been a member of
MERS.

79, “AIDAN WEST FINANCIAL GROUP, A CALIFORNIA CORPORATION,
organized and existing under the laws of the State of CALIFORNIA” has never been a nominee of
MERS.

80. Therefore, the Deed Jacks a beneficiary, Therefore, the Deed is void or voidable and
should be cancelled.

$1. As of 1/9/2007, Plaintiff was never “seised” of the Property.

82. Plaintiff has never agreed to “defend generally the title to the Property against all
claims and demands, subject to any encumbrances of record,”

THE ALLEGED LOAN

83. Defendants claim that ATDAN WEST FINANCIAL GROUP, A CALIFORNIA
CORPORATION lent money to Plaintiff,

84. Defendants claim that AIDAN WEST FINANCIAL GROUP, A CALIFORNIA
CORPORATION lent credit to Plaintiff,

85, Plaintiff did not receive a loan of money from ATIDAN WEST FINANCIAL
GROUP, A CALIFORNIA CORPORATION.

86, Plaintiff did not receive a Joan of credit from AIDAN WEST FINANCIAL

GROUP, A CALIFORNIA CORPORATION,

VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 15 of 52

87. Each of the Notes alleged by Defendants (hereafter “each Note”) is not a negotiable
instrument under UCC 3.104 because the “promise to pay” is governed by other, separate
documents and is therefore not unconditional,

88 Each Nofe is not a negotiable instrument under UCC 3.104 because the total
amount to pay includes interest which will change and therefore ig not a sum certain.

89. Each Note is not a negotiable instrument under UCC 3.104 because it is not
“payable on demand or at a definite time” because it is payable in monthly installments.

90. Any Defendants who took any Note encumbering the Property had notice of all,
each and every defense(s) to it, including but not Linuted to: Fraud in the execution, (this occurs
when a person is deceived into signing a negotiable instrument believing that he ia signing
something other than a negotiable instrument); Material alteration; Discharge in bankruptcy;
Breach of contract or breach of warranty; Lack or failure of consideration; Fraud in the
inducemerit.

91. No Defendant was ever owner nor holder of any Note encumbering the Property.

92, All Defendants’ General Ledger accounting entries show that AIDAN WEST
FINANCIAL GROUP, A CALIFORNIA CORPORATION did not lend money.

93. All Defendants’ General Ledger accounting entries show that AIDAN WEST
FINANCIAL GROUP, A CALIFORNIA CORPORATION did not lend credit,

4,  Plaintiffnever owed the amount(s) claimed by Defendants.

93, The purported Trustees was not notified that it was named as Trustee and therefore
could not exercise its powers and had no powers and was not in in any practical sense a Trustee.

96. No Note bearing Plaintiffs signature was conveyed from any Defendant to any

VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 16 of 52

other Defendant,

97. No Note bearing Plaintiff's signature was delivered from any Defendant to any
other Defendant.

O8, No Note bearing Plaintifi’s signature was negotiated from any Defendant to any
other Defendant,

99. No Defendant was a bona fide purchaser for value of any Note encumbering the
Property.

100, No Defendant ever held any Nate encwmbering the Property, or such Note has been.
lost or stolen or destroyed. or cancelled or further assigned,

101, Within 30 days after the date on which any Note or Loan encumbering the Property
was sold or otherwise transferred or assigned to a new party, the creditor that was the new owner
or assignee of the debt DID NOT notify Plaintiff in writing of such transfer, (See 131 of the Truth
in Lending Act (13 U.S.C. 1641),)

102, Any Note encumbering the Property was pledged as collateral for other secured
transactions.

103. As part of the purported transaction, a national bank lent its credit, directly or
indirectly.

104. No Defendant paid any value for any Note encumbering the Property,

105. No Defendant acquired in good faith any Note encumbering the Property.

THE BREAK IN CHAIN OF TITLE

106. There is no chain of title from Plaintiff to any Defendant.

SECTION 22 WAS NOT COMPLIED WITH

15
VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 17 of 52

107. Defendants failed to comply with any of the conditions precedent set forth in
paragraph 22 of the Deed.

108, The purported Trustee has never been informed of the existence of the Deed.
SERVICING VIOLATIONS

109. The purported servicer, NEWPORT BEACH HOLDINGS, LLC, did not credit all
payments to Plaintiff's account,

110, The authenticity of, and authority to make, each signature on any purported Note is
hereby specifically denied,
THE FIRST CORPORATE ASSIGNMENT OF DEED OF TRUST

111. On 12/17/2015, RICHARD MONROE/PARA NEWTON recorded as 23175056 a
CORPORATE ASSIGNMENT OF DEED OF TRUST (“First Corporate Assignment”), dated
H2VU/2015 and purportedly signed on 7/21/2014 by Robert Madden as Assistant Secretary of
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. and purportedly notarized on
WHAW/2015 in Orange, California by Thanh Vo.

Jia. The First Corporate Assignment states;

For Value Received, MORTGAGE ELECTRONIC REGISTRATION SYSTEMS,

INC, AS NOMINEE FOR AIDAN WEST FINANCIAL GROUP, A

CALIFORNIA CORPORATION, ITS SUCCESSORS AND ASSIGNS, whose

address is P.Q. BOX 2026, FLINT, M1 48501-2026 hereby grants, assigns and

transfers to Newport Beach Holdings, LLC, at 2618 San Miguel Drive, Suite 319,

Newport Beach, CA 92660 all beneficial interest under that certain Deed of Trust

dated 1/9/2007, in the amount of $131,000.00, executed by CECILIA

MANGAOANG, A MARRIED WOMAN AS HER SOLE AND SEPARATE

PROPERTY to MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC,

(“MERS”), AS NOMINEE FOR AIDAN WEST FINANCIAL GROUP, A

CALIFORNIA CORPORATION, ITS SUCCESSORS AND ASSIGNS and

Recorded: 1/18/2007 ... as Instrument No.: 19268026 in Santa Clara County, State
of California and all rights accrued or to acerue under said Deed of Trust.

16
VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 18 of 52

113. On the date of the First Corporate Assignment to Newport Beach, namely W2L/2015,
AIDAN WEST FINANCIAL GROUP had a status of “Suspended PTB” by the Franchise Tax
Board, Therefore, Aidan West could not assign any loans on that date.

1i4, Ag of 7/21/2015 (the purported signature date of the First Corporate Assignment},
and as of 12/17/2015 (the recording date of the First Corporate Assignment), Newport Beach
Holdings, LLC did not exist, Therefore, Newport Beach could not receive any assignment of any
loart on that date.

115. There was no “Value Received.” Newport Beach Holdings, LLC did not pay any
consideration to MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. AS
NOMINEE FOR AIDAN WEST FINANCIAL GROUP, A CALIFORNIA CORPORATION, ITS
SUCCESSORS AND ASSIGNS for the First Corporate Assignment.

116. The First Corporate Assignment does not state “together with the Note.”

117. No Note was assigned, negotiated, given, bargained, transferred or conveyed together
with the First Corporate Assigament.

118, No Beneficial Interest wae assigned, negotiated, given, bargained, transferred or
conveyed. together with the First Corporate Assignment.

Signer

119. Robert Madden was never Assistant Secretary of MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC.

120. Robert Madden failed to verify the chain of title before signing the First Corporate
Assignment.

121. Robert Madden signed the First Corporate Assignment without review of any

VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 19 of 52

information or documentation.

122. On 7/21/2015, and at all times, Robert Madden was not authorized to sign the First
Corporate Assigninent.

123. The First Corporate Assignment was not signed by a duly authorized corporate
officer.

124, There ig no corporate resolution or other document appointing Robert Madden as
Assistant Secretary of MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC,

125. There is no corporate resolution or other document directly or indirectly granting
authority to Robert Madden to sign the First Corporate Assignment,

126. There was never any decision made by the Board of Directors of MORTGAGE
ELECTRONIC REGISTRATION SYSTEMS, INC. directly or indirectly granting authority to
Robert Madden to sign the First Corporate Assignment.

127. Beyond the signing of Deeds, Robert Madden has no powers, authority or duties as
an Assistant Secretary of MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.

128. In the alternative and without waiving the foregoing, Robert Madden did not sign
the First Corporate Assignment; someone else did using that name.

Notary

129, The First Corporate Assignment was purportedly notarized on 7/21/2014 in Ovange,
California by Thanh Vo.

130. Thanh Vo was not a notary of California.

131. Robert Madden did not sign in the presence of Thanh Vo,

132. Robert Madden did not read the First Corporate Assignment and was not aware of its

15
VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 20 of 52

contents when signing it.

133. Robert Madden was not personally known to Thanh Vo and did not produce any
identification for Thank Vo,

134. The log book of Thanh Vo will show that the First Corporate Assignment was not
signed nor notarized on 7/21/2015, nor on any other date.

avuyrat

 

135. The First Corporate Assignment states:

On 7/21/15, before me, Thanh Vo, a Notary Public in and for ORANGE [sic] in the

State of CALIPORNIA, personally appeared ROBERT MADDEN, Assistant

secretary [sic], personally known to me (or proved to me on the basis of

satisfactory evidence) to be the person whose name is subscribed to the within

instrument and acknowledged to me that he executed the same in his authorized

capacity, and that by his signature on the instrument the person, or the entity upon

behalf of which the person acted, executed the instrument. 1 certify under

PENALTY OF PERJURY under the laws of the State of California that the

foregoing paragraph is true arid correct,

136, The jurat of the First Corporate Assigament does not comply with California law.

Void or Voidable

137. The First Corporate Assignment is void or voidable as a matter of law because:

138. (a) Robert Madden lacked any authority to sign the First Corporate Assignment on
July 21, 2015, and

139, (b) MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. was not in
possession of the Note and was not a “person entitled to enforce the Note” on July 21, 2014, nor at
any time, and

140. (¢) NEWPORT BEACH HOLDINGS, LLC paid no consideration for the Note, was

not in possession of the Note, and was not a “person entitled to enforce the Note” on uly 21, 2015,

VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 21 of 52

nor at any tne, and

141. (d) MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. lacked any
authority to create the First Corporate Assignment on July 21, 2015, and

142, (¢} MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. lacked any
authority to record the First Corporate Assignment in Orange County, California on 7/21/2015,
rendering the First Corporate Assignment void or voidable as a matter of law, and

143. (1) no county is named, and

144, (g) The title “Assistant Secretary” is given, but no organization is specified.

145, Plaintiff is entitled to entry of judgment pursuant to 28 U.S.C. §§8 2201 and 2202
declaring the purported First Corporate Assignment void or voidable,
THE SUBSTITUTION OF TRUSTEE

146. On 9/09/2016, SDS recorded as 23426665 a SUBSTITUTION OF TRUSTEE
purportedly signed on 8/31/2016 by Don A. Madden, Jr, as unspecified officer, employee or agent
of NEWPORT BEACH HOLDINGS, LLC and purportedly notarized on 8/31/2016 in Orange
County, Calrfornia by Alida M, Rise,

147, The SUBSTITUTION OF TRUSTEE fails to provide the purported new Trustee's
telephone number.

148. Defendants failed to mail to Plaintiffa copy of the Substitution of Trustee after it was
recorded,

149, The SUBSTITUTION OF TRUSTEE states:

WHEREAS, the undersigned current Beneficiary, desires to substitute a new
‘Trustee .,.

150. The “undersigned” is NEWPORT BEACH HOLDINGS, LLC.

20
VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 22 of 52

131, However, on 8/31/2016, NEWPORT BEACH HOLDINGS, LLC was not “the current
Beneticiary.”

152. The SUBSTITUTION OF TRUSTEE states:

NOW THEREFORE, NEWPORT BEACH HOLDINGS, LLC hereby substitutes

Special Default Services, Inc., whose address is 17100 Gillette Ave, Irvine, CA

92614, as Trustee under said {#19268026] Deed of Trust.

153. On 9/09/2016, NEWPORT BEACH HOLDINGS, LLC did not have any beneficial
interest in the Note,

154, The signature line of the SUBSTITUTION OF TRUSTEE states only: NEWPORT
BEACH HOLDINGS, LLC By: Don A. Madden, Ir.

135. The signature line of the SUBSTITUTION OF TRUSTEE does not state any office,
officer, title, agency or capacity.

1536, On tts face, the SUBSTITUTION OF TRUSTEE was signed by Don A. Madden, Jr. at
most in his individual capacity, and NOT as an officer, employee or agent of NEWPORT BEACH
HOLDINGS, LLC,

Signer

157, Don A. Madden, Jy. is a founder of TRINITY FINANCIAL SERVICES, LEC,

158. Don A. Madden, Jr. was never an officer, employee or agent of NEWPORT BEACH
HOLDINGS, LLC,

159. Don A. Madden, Jr. failed to verify the chain of title before signing the
SUBSTITUTION OF TRUSTHE,

160. Don A. Madden, Jr. signed the SUBSTITUTION OF TRUSTEE without review of
any information or documentation.

2}
VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 23 of 52

161. Don A. Madden, Jr. did not provide any office, officer, title, agency or capacity to the
Notary Alida M. Rice.

162. Don A. Madden, Ir. did not provide to the Notary Alida M. Rice satisfactory evidence
of any office, officer, title, agency or capacity or authority to sign the SUBSTITUTION OF
TRUSTEE on behalf of NEWPORT BEACH HOLDINGS, LIC.

163. On 8/31/2016, and at all times, Don A. Madden, Jr. was not authorized to sign the
SUBSTITUTION OF TRUSTEE,

1é4. The SUBSTITUTION OF TRUSTEE was not signed by a duly authorized
corporate officer. |

165, There is no corporate resolution or other document appointing Don A. Madden, Jr.
ag an officer, employee or agent of NEWPORT BEACH HOLDINGS, LLC.

166, There is no corporate resolution or other document directly or indirectly granting
authority to Don A. Madden, Jr. to sign the SUBSTITUTION OF TRUSTEE.

167, There was never any decision made by the Board of Directors of NEWPORT
BEACH BOLDINGS, LUC directly or indirectly granting authority to Don A, Madden, Jr. to sign
the SUBSTITUTION OF TRUSTEE.

168. Beyond the signing of Deeds, Don A, Madden, Jr. has no powers, authority or
duties as an officer, employee or agent of NEWPORT BEACH HOLDINGS, LLC.

169. In the alternative and without waiving the foregoing, Don A. Madden, Jr. did not
sign the SUBSTITUTION OF TRUSTEE; someone else did using that name.

Notary

170, The SUBSTITUTION OF TRUSTER was purportedly notarized on 8/31/2016 in

aa
VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 24 of 52

Orange County, California by Alida M. Rice.

171, Alida M. Rice was not a notary of California.

172. Don A. Madden, Jr, did not sign in the presence of Alida M. Rice.

173. Don A, Madden, Ir. did not read the SUBSTITUTION OF TRUSTEE and was not
aware of its contents when signing it.

174, Don A. Madden, Jr. was not personally known to Alida M. Rice and did not produce
any identification for Alida M. Rice.

175, The log book of Alida M, Rice will show that the SUBSTITUTION OF TRUSTEE
was not signed nor notarized on 8/31/2016, nor on any other date.

surat

176. The SUBSTITUTION OF TRUSTEE states:

On August 31, 2016, before me, Alida M. Rice, Notary Public, personally appeared

Don A. Madden, Jr, who proved to me on the basis of satisfactory evidence to be

the person whose name is subscribed to the within instrument and acknowledged to

me that he executed the same in his authorized capacity, and that by his signature

on the instrument the person, or the entity upon behalf of which the person acted,

executed the instrument.

1 certify under PENALTY OF PERJURY under the Jaws of the State of
CALIFORNIA that the foregoing paragraph is true and correct.

177. The jarat of the SUBSTITUTION OF TRUSTEE does not comply with California
law.
THE NOTICE OF DEFAULT

178. On 9/09/2016, SDS recorded as 23426666 a NOTICE OF DEFAULT AND
ELECTION TO SELL UNDER DEED OF TRUST (“NOD”) with Trustee Sale CA01000170-16,
purportedly signed by Lisa Rohrbacker as Trustee Sales Officer of “Special Default Service, Inc.

23
VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 25 of 52

as Duly Appointed Successor Trustee,” °

179. Plaintiff was never given written notice of protections that may be available under
the federal SCRA,

180. Plaintif? was never given written notice of the right to request copies of the
evidence of indebtedness and security instrument, any assignment, and payment history since
the borrower was last less than 60 days past due.

181. Newport Beach (the servicer) never gent to Plaintiff any of the information required by
Cal. Civ.Code § 2923.55 (b)(1).

182. Newport Beach (the servicer) never contacted Plaintif¥ in person. or by telephone, in
violation of Cal.Civ.Code § 2923.55(b)(2).

183. Newport Beach (the servicer) did not exercise duc diligence as defined in
Cal.Civ.Code § 2923.54(f) (despite the California Declaration of Compliance signed by Don A,
Madden, Jr.).

184. Newport Beach (the servicer) never sent a first-class letter that inchides the toll-free
telephone number made available by HUD to find a WUD-certified housing counseling agency, as
required by Cal.Civ.Code § 2923,55(£)(1).

185, Newport Beach (the servicer) never attempted attempt to contact the borrower by
telephone at least three times at different hours and on different days, as required by Cal Civ.Code
§ 2923, 55(4\(2).

186. Plaintiff’s telephone nuraber on. file with SIDS has never been disconnected.

187. SDS never provided a means for Plaintiff to contact it ma timely manner, as required

by Cal.Civ.Code § 2923,55(f)(4).

 

® ‘The recording of the NOD fs subject to Cal.Civ.Code § 2923,45, which was in effect in 2016. 44
VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 26 of 52

188. Trinity (the purported servicer starting January 22, 2019) never contacted Plaintif m
pergon or by telephone, in violation of Cal. Civ.Code § 2923,.55(0)(2).

189, SDS (the entity that did the recording) never contacted Plaintiff before recording the
NOD, in violation of Cal.Civ.Code § 2923.55(c).

190, Newport Beach (the servicer) never contacted Plaintiff before recording the NOD, in
violation of Cal.Civ.Cade § 2923, 55(c).

191. Nobody ever tried with due diligence to contact Plaintiff’ as required by Cal. Civ.Code
§ 2923,55(b)(2) and (£).

192. At all relevant times, Plaintiff met the definition of borrower pursuant to subdivision
(c) of Section 2920.5, Plaintitf? was potentially eligible for federal, state, and proprietary
foreclosure prevention alternative programs offered by, or through, Plaintift’s mortgage servicer,

193. Defendants failed to notify or initiate contact with Plaintiff to discuss available
options prior to the recording of the NOD in violation of California Civil Code Section 2923.5.

194. Defendants failed to provide a copy of the Notice of Default after recording it in
violation of Civil Code Sections 2923.5 and 2924.

195. The NOD states:

NOTICE IS HEREBY GIVEN THAT: Special Defanit Services, Inc, is the original

Trustee, duly appointed Substituted Trustes, or acting as Agent for the Trustee or

Beneficiary under a Deed of Trust dated as of January 9, 2007, ...

196. Special Default Services, Inc. was not the original Trustee under any Deed of Trust
gricumbering the Property.

197, Special Default Services, Inc. was not the duly appointed Substituted Trustee under

any Deed of Trust encumbering the Property.

VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 27 of 52

198, Special Default Services, Inc. was not acting as Agent for the Trustee or Beneficiary
under any Deed of Trust encumbering the Property.

Signer

199, Lisa Rohrbacker was never Trustee Sales Officer of SDS,

200. Lisa Rohrbacker failed to verify the chain of title before signing the NOD,

201. Lisa Rohrbacker signed the NOD without review of any information or
documentation.

202. On 9/09/2016, and at all times, Lisa Rohrbacker was not authorized to sign the
NOD.

203. The NOD was not signed by a duly authorized corporate officer.

204. There is no corporate resolution or other document appointing Lisa Rohrbacker as
Trustee Sales Officer of SDS,

205, There is no corporate resolution or other document directly or indirectly granting
auihority to Lisa Rohrbacker to sign the NOD.

406. There wag never any decision made by the Board of Directors of SDS directly or
indirectly granting authority to Lisa Rohrbacker to sign the NOD.

207. Beyond the signing of NOD’s, Lisa Rohrbacker has no powers, authority or duties
ag a Trustee Sales Officer of SDS.

208. In the alternative and without waiving the foregoing, Lisa Rohrbacker did not sign
the NOD: someone else did using that name,
THE VIOLATIONS OF CAL.CIV.CODE $2924

209. ‘The sale proceedings were postponed for periods totaling more than 365 days, and no

ab
VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 28 of 52

new notice of sale was given as required by Cal,Civ,Code § 2924f, in violation of § 29249(c)(2).

210. The notice of each postponement and the reason therefor were not given by public
declaration by the trustee at the time and place last appointed for sale, in violation of § 2924a(d).

211. Attached to the NOD is a CALIFORNIA DECLARATION OF COMPLIANCE dated
8/31/2016.

212, The CALIFORNIA DECLARATION OF COMPLIANCE states:

No contact was made with the Borrower pursuant to Civil Code § 2923.55 because

the above-referenced loan is not secured by a first lien mortgage or deed of trust

that secures a loan described in Civil Code § 2924,15(a),”

213, Plaintiff has never surrendered the secured property,

214. Plaintiff has never sent any letter confirming any such surrender.

215. Plaintiff has never delivered the keys to the Property to anyone

216. Plainif has never contracted with an organization, person, or entity whose primary

business is advising people who have decided to leave their homes on bow to extend the

27
VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 29 of 52

foreclosure process and avoid their contractual obligations to mortgagees or beneficiaries.

217, As of 8/31/2016, Plaintiff did not have a case open under Chapter 13 of Tide 11 of the
United States Code.

418, Plaintiff never filed a case under Chapter (3 of Title 11 of the United States Code
before 1/31/2017.

219. The CALIFORNIA DECLARATION OF COMPLIANCE was purportedly signed on
8/31/2016 by Don A, Madden, Jr. as unspecified officer, employee or agent of NEWPORT
BEACH HOLDINGS, LLC,

220, Don A, Madden, Jr. was never an officer, employee or agent of NEWPORT BEACH
HOLDINGS, LLC.

221, Don A, Madden, Ir. signed the CALIFORNIA DECLARATION OF
COMPLIANCE without review of any information or documentation,

THE VIOLATIONS OF CAL. CIV.CODE §2973,3 AND §2923,.5

 

* Ciwil Code § 2924. 15(a) states: “Unless otherwise provided, paragraph (3) of subdivision (a) of Section 2924, and
sections 2923.5, 2023.55, 2923.6, 2923.7, 2924.9, 2934.10, 2924.1 1, and 2924.18 shail apply only to first Hen
mortgages or deeds of gust that are secured by owner-oceupied residential teal property containing ne more than four
dwelling units, For these purposes, owner-occupied means that the property is the principal residence of the borrower
and is security for a loan made for personal, family, or household purpogey.”

Civil Code § 2924. 54(0) states: “A notice of default recorded pursuant to Section 2924 shail inchade a declaration that
the mortgage servicer has contacted the borrower, has tried with duo diligente to contact tha bon‘ower ag required by
this section, or that no contact was required because the individual did not meet the definition of borrower pursuant to
subdivision (2) of Section 2920.5,"

Civil Code § 2920.5 states; “(c)(1) Unless otherwise provided and for purposes of Sections 2923.4, 2923.5 , 2923.55,
A023-6 , 2923.7 , 2924.9, 2924.10, 2094.11 , 2924.18 , and 2924,19, “borrower” means any satural person who is a
morlgagor or trastor and who is potentially eligible for any federal, state, or proprietary foreclosure prevention
alternative program offered by, or through, his or her mortgage servicer,

(2) For purposes of the sections listed in paragraph (1), “borrower” shall not include any of the following:

{A} An individual who bas surrendered the secured property as evidenced by either a letter confirming the surrender
or delivery of the keys to the property to the mortgagee, trustee, beneficiary, or authorized agent.

(B) An individual who has contracted with an organization, person, or entity whose primary business is advising
people wha have decided to leave their homes on haw te extend the foreclosure pracess and avotd their contractual
obligations to mortgagees or beneficiaries.

28

VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 30 of 52

222.No one ever provided to Plaintiff any of the information required by Cal, Civ.Code
§2923,3,

223, No one contacted Plaintiff before the Notice of Default was filed,

224,No one ever contacted Plaintiff for the purpose of exploring options to avoid
foreclosure.” |

225. No one ever discussed foreclosure altematives with Plaintiff.

226.No one ever provided Plaintiff with a single point of contact, in violation of
Cal Crv.Code Section 2923,7.

227, Plaintiff was never served with the Notice of Default.

228. No one contacted Plaintiff before the Notice of Default was filed.

229, No one ever provided Plainuff with the amount owed,

230. No one ever provided Plaintiff with the date by which the Plaintiff could pay off the
alleged debt to avoid foreclosure.
THE SECOND CORPORATE ASSIGNMENT OF DEED OF TRUST

231. On 9/12/2018, NEWPORT BEACH HOLDINGS, LLC recorded as 24022209 «
CORPORATE ASSIGNMENT OF DEED OF TRUST (“Second Corporate Assignment”), dated
8/24/2018 and purportedly signed on 8/24/2018 by Sharon Mitchell as Assistant Vice President of

NEWPORT BEACH HOLDINGS, LLC and purportedly notarized on 8/24/2018 in Stone County,

 

(C) An individual who has filed a case under Chapter 7, 11, 12, or 13 of Title 11 of the United States Cade and the
bankruptey court has not entered an order closing or disorissing the bankruptcy case, or granting relief trom 4 slay of
foreclosure.”

2o
VERIFIED COMPLAIN?
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 31 of 52

Missouri by Jessica Brown.

fruit from the Polsoned Tree

232, The Second Corporate Assignment to Trinity is void or voidable because on the date
of the First Corporate Assignment to Newport Beach, namely 7/21/2015, AIDAN WEST
FINANCIAL GROUP had a status of “Suspended FTB” by the Franchise Tax Board (and Newport
Beach Holdings, LLC did not exist at that time, as it registered as a Nevada corporation, California
secretary of state #201615410070, and began existing, on 6/1/2016). Therefore, Aidan West could
not transact business, and in particular MERS as nominee of Aidan West could not validly, legally,
lawfully assign the DOT to Newport Beach Holdings, LLC, Therefore, Newport Beach Holdings,
LLC could not validly, legally, lawfully assign the DOT to Trinity, and the Second Corporate
Assignment to Trinity is void or voidable and should be cancelled.

233, The Second Corporate Assignitent states:

For Value Received, NEWPORT BEACH HOLDINGS, LLC, whose address is

261% SAN MIGUEL DRIVE, SUITE 319, NEWPORT BEACH, CA, 92660 (herein

“Assignor") hereby grant, sell, assign, transfer and convey to Trinity Financial

Services, LLC, whose address is 2618 SAN MIGUEL DR, SUITE 303,

NEWPORT BEACH, CA, 92660 (herein "Assignee") all interest under that certain

Deed of Trugt Dated: £/9/2007, in the amount of $131,000.00, executed by

CECILIA MANGAOANG, A MARRIED WOMAN AS HER SOLE AND

SEPARATE PROPERTY to MORTGAGE ELECTRONIC REGISTRATION

SYSTEMS, INC. AS NOMINEE FOR AIDAN WEST FINANCIAL GROUP, A

CALIFORNIA CORPORATION, ITS SUCCESSORS AND ASSIGNS and

Recorded: 1/18/2007, Document#: 19268026 in SANTA CLARA County, State of

California and all rights accrued or to accrue under said Deed of Trust.

234, There was no “Value Received.” Trinity Financial Services, LLC did not pay any

 

§ Civil Code § 2923.5 requires thal, 30 days before a notice of detiruht is filed, the mortyagee, beneficiary, or
authorized agent “shall contact the buyer in person or by telephone in order to assess the borrower's financial situation
and explore options for the borrower to avoid foreclosure.” See Cal, Civ. Code, § 2923.5; Cal, Civ. Code, § 2924.5(a);
Argueta v. LP, Morgan Chase, 787 P.Supp.2d 1099, L107,(E.D.Cal, 2011); Paik v. Wells Parzo Bank, NLA. 2011 WL
109482, at “3 (N.D.Cal. Jan, 13,2011); Mabry v, Superior Ct,, 185 Cal. App.4th 208, 220 de 1.6 (2010), The remedy

3g
VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 32 of 52

consideration to NEWPORT BEACH HOLDINGS, LLC for the Second Corporate Assignment.

235. The Second Corporate Assignment does not state “together with the Note.”

236. No Note was assigned, negotiated, given, bargained, transferred or conveyed together
with the Second Corporate Assignment.

237, Sharon Mitchell was never Assistant Vice President of NEWPORT BEACH
HOLDINGS, LLC.

238, Sharon Mitchell failed to verify the chain of title before signing the Second Corporate
Assignment,

239. Sharon Mitchell signed the Second CORPORATE ASSIGNMENT OF DEED OF
TRUST without review of any information or documentation.

240, On 8/24/2018, and at all times, Sharon Mitchell was not authorized to sign the
second CORPORATE ASSIGNMENT OF DEED OF TRUST.

241. The Second CORPORATE ASSIGNMENT OF DEED OF TRUST was not signed
by a duly authorized corporate officer.

242. There is no corporate resolution of other document appointing Sharon Mitchell as
Assistant Vice President of NEWPORT BEACH HOLDINGS, LLC,

243, There is no corporate resolution or other document directly or indirectly granting
anhority to Sharon Mitchell to sign the Second CORPORATE ASSIGNMENT OF DEED OF
TRUST.

244, There was never any decision made by the Board of Directors of NEWPORT

 

for a violation of § 2923.5 is postponement of the foreelosnre sale until there has besn compliane with the statute.
Argueta, 787 F Supp. At 1 £07,

3]
VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 33 of 52

BEACH HOLDINGS, LLC directly or indirectly granting authority to Sharon Mitchell to sign the
Second CORPORATE ASSIGNMENT OF DEED OF TRUST.

245, Beyond the signing of Deeds, Sharon Mitchell has tio powers, authority or duties as
an Assistant Vice President of NEWPORT BEACH HOLDINGS, LIC.

246, Tn the alternative and without waiving the foregoing, Sharon Mitchell did not sign
the Second CORPORATE ASSIGNMENT OF DEED OF TRUST; someone else did using that
name, |

Notary

247, The Second CORPORATE ASSIGNMENT OF DEED OF TRUST was purportedly
notarized on 8/24/2018 in Stone County, Missouri by Jessica Brown,

248. Jessica Brown was tot a notary of Missouri.

249, Sharon Mitchell did not sign in the presence of Jessica Brown.

280. Sharon Mitchell did not read the Second CORPORATE ASSIGNMENT OF DEED
OF TRUST and was not aware of its contents when signing it,

251, Sharon Mitchell was not personally known to Jessica Brown and did not produce any
identification for Jessica Brown,

252. The log book of Jessica Brown will show that the Second CORPORATE
ASSIGNMENT OF DEED OF TRUST was not signed nor notarized on 8/24/2018, nor on any
other date.

Jurat

 

253. The Second CORPORATE ASSIGNMENT OF DEED OF TRUST states:

On August 24, 2018, before me, Jessica Brown, a Notary Public in and for STONE
County, in the State of MISSOURI, personally appeared SHARON MITCHELL,
ASSISTANT VICE PRESIDENT, NEWPORT BEACH HOLDINGS, LLC,
32
VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 34 of 52

personally known to me (or proved to me on the basis of satisfactory evidence) to

be the person(s) whose name(s) is/are subscribed to the within instrument and

acknowledged to me that he/she/they executed the same in hissher/their authorized

capacity, and that by his/her/their signature on the instrument the person(s), or the

entity upon behalf of which the person(s) acted, executed the instrument.

254. The jurat of the Second CORPORATE ASSIGNMENT OF DEED OF TRUST does
not comply with Missouri law.

Void or Voidable

255. The Second CORPORATE ASSIGNMENT OF DEED OF TRUST is void or
voidable as a matter of law because:

256. (a) Sharon Mitchell lacked any authority to sign the Second Corporate Assignment
on August 24, 2018, and

287. (b) NEWPORT BEACH HOLDINGS, LLC was not in possession of the Note and
was not a “person entitled to enforce the Note” on August 24, 2018, nor at any time, and

258. (c) TRINITY FINANCIAL SERVICES, LLC paid no consideration for the Note,
was not in possession of the Note, and was not a “person entitled to enforce the Note” on August
24, 2018, nor at any time, and

259, (d) NEWPORT BEACH HOLDINGS, LLC lacked any authority to create the
Second Corporate Assignment on August 24, 2018, and

260. (e) NEWPORT BEACH HOLDINGS, LLC lacked any authority to record the
Second Corporate Assignment in Stone County, Missouri on 9/12/2018, rendering the Second
Corporate Assignment void or voidable as a matter of law,

261, Plaintiff is entitled to entry of judgment pursuant to 28 U.8.C. 9§ 2201 and 2202

declaring the purported CORPORATE ASSIGNMENT OF DEED OF TRUST void or voidable.

VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 35 of 52

THE NOTICE OF TRUSTEE’S SALE

262, on 09/06/2018, SHS recorded as 24018268 a NOTICE OF TRUSTEE'S SALE,
dated 9-5-2018 and purportedly signed by Lisa Welch as Trustee Sales Officer of “Special Default
Service, Inc, as Duly Appointed Successor Trustes,”

263. The NOTICE OF TRUSTEE'S SALE fails to contain the correct name, street address,
and telephone number of the substituted trustee (88). Therefore, pursuant to Cal. Civ.Code §
29346) the sale conducted by the substituted trustee SDS is void.

Fruit from the Poisoned Tree

264, On the date of the First Corporate Assignment to Newport Beach, namely W220,
AIDAN WEST FINANCIAL GROUP had a status of “Suspended FTB” by the Franchise Tax
Board (and Newport Beach Holdings, LLC did not exist at that time, as it registered as a ‘Nevada
corporation, California secretary of state #201615410070, and began existing, on 6/1/2016),
Therefore, Newport Beach never became assignee or successor beneficiary of the Deed of Trust,
Newport Beach could not appoint Special Default Services via the SUBSTITUTION OF
TRUSTER, Special Default Services could not give notice of sale, and the NOTICE OF
TRUSTEE'S SALE is void or voidable and should be cancelled.

265. 8D8 is not a “Duly Appointed Successor Trostee” because, on its face, the
SUBSTITUTION OF TRUSTEE was signed by Don A. Madden, Jr. at most in bis individual
capacity, and NOT as an officer, employee or agent of NEWPORT BEACH HOLDINGS, LLC.,
and for other reasons as discussed above.

THE FORECLOSURE SALE
266. On 11/19/2018, SDS recorded as 24064356 a TRUSTEE’S DEED UPON SALE

34
VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 36 of 52

(Trustee’s Deed”), dated 11/8/2018 and purportedly signed by Lisa Welch as Trustee Sales
Officer of “Special Default Service, Inc. as Duly Appointed Successor Trustee” and purportedly
notarized on {1/8/2018 in Orange County, California by Bernardo Sotelo-Hermmandez.

Fruit from the Poisoned Tree

267. The TRUSTER’S DEED UPON SALE is void or voidable because on the date of the
First Corporate Assignment to Newport Beach, namely 4/21/2015, AIDAN WEST FINANCIAL
GROUP had a status of “Suspended FTB” by the Franchise Tax Board fand Newport Beach
Holdings, LLC did not exist at that time, as it registered as a Nevada corporation, California
secretary of state 4201615410070, and began existing, on 6/1/2016). Therefore, Aidan West could
not transact business, and in particular MERS as nominee of Aidan West could not validly, legally,
lawfully assign the DOT to Newport Beach Holdings, LLC, Therefore, Newport Beach Holdings,
LLC could not validly, legally, lawfully assign the DOT to Trinity, Therefore, Trinity could not
validly, legally, lawfully conduct a sale, and the TRUSTEE’S DEED UPON SALE is void or
voidable and should be cancelled.

268. Lisa Welch was never Trustee Sales Officer of SDS.

269, Lisa Welch failed to verify the chain of title before signing the T RUSTEE’S DEED
UPON SALE,

270. ‘Lisa Welch signed the TRUSTEE’S DEED UPON SALE without review of arty
information or documentation,

271. On 11/8/2018, and at all times, Lisa Welch was not authorized to sign the
TRUSTER’S DEED UPON SALE recorded as 24064356.

VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 37 of 52

472. The TRUSTEE’S DEED UPON SALE was not signed by a duly authorized
corporate officer,

273. There is no corporate resolution or other document appointing Lisa Welch as
Trustee Sales Officer of SDS.

274, There is no corporate resolution or other document directly or indirectly granting
authority to Lisa Welch to sign the TRUSTEE’S DEED UPON SALE recorded as 24064356,

275. There was never any decision made by the Board of Directors of SDS directly or
indirectly granting authority to Lisa Welch to sign the TRUSTEE’S DEED UPON SALE recorded
as 24064356,

276, Beyond the signing of Deeds, Lisa Welch has no powers, authority or duties as a
Trustee Sales Officer of SDS.

277, In the alternative and without waiving the foregoing, Lisa Welch did not sign the
TRUSTEER’S DEED UPON SALE; someone else did using that name.

Notary

27%, The TRUSTER'S DEED UPON SALE was purportedly notarized on 11/8/2018 in
Orange County, California by Bernardo Sotelo-Hernandez

279. Bernardo Sotelo-Hemandez was not a notary of California,

280. Lisa Welch did not sign in the presence of Bernardo Sotelo-Hernandez.

281. Lisa Welch did not read the TRUSTEE’S DEED UPON SALE and was not aware of
its conlents when signing it.

282, Lisa Welch was not personally known to Bernardo Sotelo-Hernandez and did not
produce any identification for Bernardo Sotelo-Hemandez,

36
VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 38 of 52

283, The log book of Bernardo Sotelo-Hemandez will show that the TRUSTEE'’S DEED

UPON SALE was not signed nor notarized on 11/8/2018, nor on any other date.

law,

Jurat

284. The TRUSTEE’S DEED UPON SALE states:

On 11-8-18 before me, Bernardo Sotelo-Hernandez, a Notary Public, personally
appeared LISA WELCH, who proved to me on the basis of satistactory evidence to
be the person whose name is subscribed to the within instrument and acknowledged
to me that he/she excented the same in his/her authorized capacity, and that by
his/her signatare on the instrument the person, or the entity upon behalf of which
the person acted, executed the instrument.

I certify under PENALTY OF PERFURY under the laws of the State of
CALIFORNIA that the foregoing paragraph ts true and correct,

285. The jurat of the TRUSTEER’S DEED UPON SALE does not comply with California

286, The Trustee’s Deed states:

WHEN RECORDED MAIL DEED AND TAX STATEMENT TO:
TRINTDY FINANCIAL SERVICES, LLC

2618 SAN MIGUEL DRIVE

SUITE 303

NEWPORT BEACH, CA 92660

287, The Trustee's Deed states:

The undersigned Grantor, under penalty of perjury, declares:
EXEMPT PER R&T CODE SECTION 11926
1} The Grantee herein was the foreclosing beneficiary.
4) The amount of the unpaid debt together with costs was: $300,408.97
3) The amount paid by the grantee at the trustee sale was: $300,408.97
4) The dooumentary transfer tax is: $0.00
5) Said property is in the city of SAN JOSE
6) A.PLN. 092-1 1-094
and Special Default Services, Inc., herein called "Trustee", as Trustee (or as
Successor Trustee) of the Deed of Trust hereinafter described, hereby grants and
conveys, but without covenant or warranty, express or implied, to TRINITY
FINANCIAL SERVICES, LLC, herein cailed “Grantee, the real property in the
County of Santa Clara, State of California, described as follows: SEE EXHIBIT
"A" ATTACHED HERETO AND MADE A PART HEREOF

37

VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 39 of 52

288. The reason for the exemption was not noted on the Trustee’s Deed, in violation of
California law,

289. Special Default Services, Inc. was not a lawful Trustee on 11/8/2018,

290. Special Default Services, Inc, was never a lawful Trustee,

291. The Deed states:

Pursuant to the Notice of Trustee's Sale, the above described property was sold by

Trustee (or Successor Trustee) at public auction on November 5, 2018 at the place

specified in said Notice, to Grantee who was the highest bidder therefore, for

$300,408.97 in lawful money of the United States, which has been paid, or by credit

bid if the Grantee was the beneficiary of said Deed of Trust at the time of said

public auction.

292. The public auction on November 5, 2018 was not lawfully conducted,

293, The Trustee’s Deed is invalid because the sale date (11/5/2018) occurred more than
one year after the Notice of Default (9/09/2016).
THE PURPORTED CHANGE IN SERVICER TO TRINITY

294, On Jamiary 7, 2019, Newport Beach mailed a letter (Exhibit B) to Plaintiff stating:

Effective January 22, 2019, Newport Beach Holdings, LLC is transferring the

servicing of the loan referenced above [#1000001421] to Trinity Financial Services,

LEC,

295, When Newport Beach sold the loan to Trinity (on or about 8/24/2018), Newport
Beach did not retain the servicing rights.

296. From 8/24/2018 (the date of the Second Corporate Assignment) until Tanuary 22, 2019
{the date Trinity became the servicer) there was no servicer, Therefore, no one was authorized to
collect payments.

297A all tines prior to January 7, 2019, Newport Beach failed and neglected to notify

38
VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 40 of 52

Plaintiff of any new servicer.
298. At all times prior to January 7, 2019, Trinity failed and neglected to notify Plaintiff of

any new servicer,

TENOER
299. Hach of the Defendants is not a mortgagee whatsoever, and is otherwise making a
completely unsubstantiated claim to the property, °
FIRST CAUSE OF ACTION
(Quiet Title}
(Against All Defendants)

300. The allegations under “Pacts” are re-alleged as if fully set forth.

301. All Defendants claimed, and continue to claim, an interest and estate in the real
property at issue by recording the NOTICE OF DEFAULT AND ELECTION TO SELL UNDER
DEED OF TRUST.

302. All Defendants claimed, and continue to claim, an interest and estate in the real
property at issue by recording the TRUSTEE'S DEED UPON SALE,

303, At all times relevant to this Complaint, Plaintiff was and is in possession and has
been in continuous possession of the real property at issue, against all the world, and has paid all
lawful property taxes thereon.

304, The real property at issue is the homestead and, domicile of Plaintifé.

305. Plaintiff has superior and legal title to, and other interest in, the real property at

 

” "Tender is not required where the Complaint alleges that the defendant is not a mortgagee “whatsoever.” See [48]
Order in Case 1:1 1-cv-00714-IMS-BMK (Seabright, J}. ce also Klohs et al. v. Wells Fargo Bank, N.A., Civ. No. 12>
00274 IMS-ISC, Order Granting Defendant Wells Fargo Bank N.A.’s Motion to Dismiss (Seabright, 1.) (citing
Aung. BONY (D. Haw, Aug. 9, 2012).

VERIFIED COMPLAINT

39
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 41 of 52

issue.

306. Plaintifi’s titke comes from a Deed.

307. Amy and all loans encumbering the Property have been paid or otherwise
discharged,

308. At all times relevant to this Complaint, Plaintiff was and is the owner of the real
property at issue and entitled to such ownership and use without interference by the Chase
Defendants.

309. Defendants’ claims to any ci ght, title or interest in the property are false and without
merit,

310, As a result of the above-described wrongful actions, Plaintiff has suffered damages
in an amount to be determined at trial, for which the above-named parties are jointhy and severally
Hable.

Sit. Plaintiff seeks a decree quieting title to the real property at issue in Plaintiff as of
the date the Complaint was filed, and such further equitable relief as the Court deems proper,

SECOND CAUSE OF ACTION
(Rosenthal Fair Debt Collection Practices Act (C.C.C, 1788 - 1788,33))
(‘Against Defendants Newport Beach, Special Default Services, Trinity Financial Services,
LLC)

312, The allegations under “Facts” are re-alleged as if fully set forth.

313. All Defendants are “debt collector[s]” as defined by the Rosenthal Fair Debt
Collection Practices Act and other definitional requirements and devote a substantial portion of
their business to the collection of consumer debts, such as the alleged debt at issue in this
litigation.

Al)
VERIVIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 42 of 52

314, The debt alleged by Defendants, at issue in this litigation, is covered as a debt as
defined in the Rosenthal Fair Debt Collection Practices Act (*(RFDCPA"), since it was incurred for
the personal, family or household purposes of the Plaintiff and the filing of documents under
purported, authority, which parties did not have, to falsely represent that it had interests for the
personal, farnity or household purposes of the Plaintiff which violated the RFDCPA.,

415. The “debt was never acquired by Newport Beach.

316. Newport Beach never paid consideration.

317. There was no “trie sale” to Newport Beach.

318 Newport Beach attempted to collect a debt not owed to it, in violation of the
REDCBA."°

319, SDS attempted to collect a debt not owed to it, in violation ofthe RFDCPA.

420. Trinity attempted to collect a debt not owed to it, in violation of the RFDCPA.

321. These acts as well as the attempted foreclosure are wrongful, intentional, reckless,
willful and wanton, negligent, deceptive, and predatory. Defendants knew they should not falsify
documents particularly official documents meant to prove a material fact such as secured creditor
status. The perjured documents violate the RFDCPA and Califomia Business & Professions Code
§17200.

329, Asa result of the aforesaid RFDCPA violations, Plaintiff has been subjected to
faise and illegal collection activities, and have therefore been harmed due to the slander to
Plaintiff's credit end emotional/physical health issues proximately caused by these defendants.

323. As a result of the above-described wrongful actions, Plaintiff has suffered damages

 

0 wphis bill also protects people whe do not owe money at all, In the collector’s geal, collection efforts are often aimed
at the wrong person either because of mistaken identity or raistaken. facts,” House Report 95-131, $51 Cong., ist

4]
VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 43 of 52

in an amount to be determined at trial, for which the above-named parties are jointly and severally
liable, |
THORD CAUSE OF ACTION
(Cancellation of Instrament(s))!
(Against Defendants SPECIAL DEFAULT SERVICES, INC., NEWPORT BEACH
HOLDINGS, LLCO

324. ‘The allegations under “Facts” are re-alle ged as if fully set forth.

325, The recorded instrument 19268026 (Deed) is void or voidable because it does not
bear Plaintiff's signature.

326. The Deed is void or voidable because the loan was made m violation of the Federal
Housing Act because the Property is not located within any place that has been ceded to the
Federal Government by act of the California Legislature.

ERS

327, AIDAN WEST FINANCIAL GROUP has never been a member of MERS.

328. ATDAN WEST FINANCIAL GROUP has never been a nominee of MERS.

329, “AIDAN WEST FINANCIAL GROUP, A CALIFORNIA CORPORATION,
organized and. existing under the laws of the State of CALIFORNIA” has never been a member of
MERS.

330. “AIDAN WEST FINANCIAL GROUP, A CALIFORNIA CORPORATION,
organized and existing under the laws of the State of CALIFORNIA” has sever been a nominee of

MERE.

 

Sess, p, 8, Accord, Senate Report No. 95-382, p. 4, reprinted at 1997 USCCAN 1695, 1499.

"Po state a cancellation claim, a plaintiff Taugt allege that; (1) there is a yeasonable apprehension that the instrument
ledt standing might cause serious injury; (2) the instrument is invalid on its face; (3) the instrument is void or voidable;
(4) the instrument was in existence or under the defendant's possession and control when the action was filed; and (5)
if the interest is voidable rather than votd, that plaintiff acted promptly to rescind. Civ, Code 6 3412, 3413; 0
VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 44 of 52

331. Therefore, the Deed lacks a beneficiary. Therefore, the Deed is void or voidable and
should be cancelled,

Crait from the Paisaned Tree

 

332. The recorded instrument 23175056 (“First Corporate Assignment”) is void or
voidable because as of 7/21/2015 (the purported signature date of the First Corporate Assignment),
and as of 12/17/2018 (the recording date of the First Corporate Assignment), Newport Beach.
Holdings, LLC did not exist (since Newport Beach Holdings, LUC registered as a Nevada
corporation, California secretary of state #201615410070, and began existing, on. 6/41/2016).
‘Therefore, Newport Beach could not receive any assignment of any loan on that date, and the First
Corporate Assignment is void or voidable and should be cancelled.

333, Since the First Corporate Assignment is void, it follows that the recorded
instrument 24022209 (second CORPORATE ASSIGNMENT OF DEED OF TRUST) is also void
because Newport Beach could not have had any valid beneficial interest resulting from. the First
Corporate Assignment, to assign to Trinity.

434, Since the First Corporate Assignment is void, and since NEWPORT BEACH
HOLDINGS, LLC could not have received any beneficial interest from it, it follows thet the
recorded instrument 23426665 (the September 9, 2016 SUBSTITUTION OF TRUSTEE
purportedly signed by Don A. Madden, Jr. as unspecified officer, employee or agent of
NEWPORT BEACH HOLDINGS, LLC) is also void, and SDS could not have received any
authority as Trustee trom it.

335. Since the First Corporate Assignment is void, and since NEWPORT BEACH
HOLDINGS, LLC could not have received any beneficial interest from it, atid since the

Hiropymous v. Hiat52 Cal. App. 727, 731 (1921). 43
VERIFIED COMPLAINT

 
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 45 of 52

September 9, 2016 SUBSTITUTION OF TRUSTEE is void, and since SDS could not have
received any authority as Trustee from it, it follows that the recorded instrument 23426666
(September 9, 2016 NOTICE OF DEFAULT AND ELECTION TO SELL UNDER DEED OF
TRUST, purportedly signed by Lisa Rohrbacker as Trustee Sales Officer of “Special Default
Service, Inc. a8 Duly Appointed Successor Trustee”) is also void and could not have satisfied the
legal requirement of a NOD, and Plaintiff (and the public) could not validly, lawfully and legally
have been put an notice.

336, Since the First Corporate Assignment is void, and since NEWPORT BEACH
HOLDINGS, LLC gould not have received any beneficial interest from it, and since the
September 9, 2016 SUBSTITUTION OF TRUSTEE is void, and since SDS could not have
received any authority as Trustee from it, it follows that the recorded instrument 24018268 (the
September 6, 2018 Notice of Sale, purportedly signed by Lisa Welch as Trustee Sales Officer of
“Special Default Service, Inc. as Duly Appointed Successor Trustee”) is also void and could not
have satisfied the legal requirement of a Notice of Sale, and Plaintit? (and the public) could not
validly, lawfully and legally have been put on notice, and neither SDS nor Trinity could validly,
lawfully and tegally have conducted a sate.

347, Since the First Corporate Agsignment ig void, and since NEWPORT BEACH
HOLDINGS, LLC could not have seceived any beneficial interest from it, and since the
September 9, 2016 SUBSTITUTION OF TRUSTER is void, and since SDS could not have
received any authority as Trustee from it, it follows that the recorded instrument 24064356 (the
November 15, 2018 TRUSTEB’S DEED UPON SALE, purportedly signed by Lisa Welch as
Trustee Sales Officer of “Special Default Service, Inc. as Duly Appointed Successor Trustee”) ts

44
VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 46 of 52

also void, and neither SDS nor Trinity could validly, lawfully and legally have conducted a sale,

338. The above-named documents are also void because they were forged and fabricated,
or in the alternative because the signers lacked authorization to sign, and because the signers had
not read the documents and did not know their contents, and because they were not properly
notarized nor acknowledged, and because Plaintiff did not sign the documents that Defendants
allege, and because Trinity never acquired any Note encumbering the Property, and because SDS
was never properly appointed or substituted as Successor Trustee, and for fraud because the
transaction was not as it was represented to be (e.g. the “Lender” did not lend money or credit),
aud for all reasons discussed above, and for other reasons yet to be discovered,

339. There is a reasonable apprehension that the above-named instruments, if left standing,
might and will cause serious injury to Plaintiff in the form of supporting an Unlawful Detainer
eviction lawsuit (and they have already caused serious injury to Plaintiff in the form of a purported
nonjudicial foreclosure sale).

340. The above-named instruments are invalid on their face.

341, The above-named instruments are void and voidable.

34%, The above-named instruments were in existence and under Defendants’ possession
and control when the action was filed.

34%. Plaintiff acted promptly to rescind and cancel all of the above-named instruments, to
the extent that rescission and cancellation are appropriate,

344. The recording of the above-named void instruments has damaged Plaintiff m an
amount to be determined at tial, for which the above-named parties are jointly and severally
liable. Plaintiff requests the Court cancel all of the above-named recorded instruments.

FOURTH CAUSE OF ACTION

AS
VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 47 of 52

(Wrongful Foreclosure)
(Against Defendants SPECIAL DEFAULT SERVICES, INC., NEWPORT BEACH
HOLDINGS, LLC, TRINITY FINANCIAL SERVICES, LLC j

345, The allegations under “Facts” are re-alleged as if fully set forth.

346. Special Default Services, Inc. caused a fraudulent and illegal sale of real property
purportedly using the power of sale in the Deed. It was fraudulent and illegal because:

347, (a) Special Default Services, Inc. was never a lawful Trustee, Special Default
Services, luc, was never appointed as Trustee by anyone with authority to do so. The allegations
under the heading “SUBSTITUTION OF TRUSTEE” are incorporated here.

348,  (b) The Deed does not bear Plaintiff's signature.

349, (c) The Deed states that MERS acts as nominee for “Lender” AIDAN WEST
FINANCIAL GROUP, A CALIFORNIA CORPORATION, organized and existing under the laws
of the State of CALIFORNIA. However, AIDAN WEST FINANCIAL GROUP, A CALIFORNIA
CORPORATION, organized and existing under the laws of the State of CALIFORNIA has never
been either a member or a nominee of MERS,

350. Plaintiffwas harmed by the sale, Real estate is unique, and Plaintiff no longer owns
her home.

331, Plaintiff had tendered the amount of what they owed, since Plaintiff owed nothing.

352. In the alternative and without waiving the foregoing, Plaintiff was excused from
tendering because each of the Defendants is not a mortgagee whatsoever, and is otherwise making
a conipletely unsubstantiated claim to the property, See footnote (4) above.

353, As aresult of the above-described wrongful actions, Plaintiff has suffered damages
in an amount to be determined at trial, for which the above-named parties are jointly and severally

46
VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 48 of 52

liable, and the Court should set aside the sale and vacate the Trustee’s Deed.
PRAYER FOR RELIEF

354, WHEREFORE, Plaintiff demand judgrnent against Defendants and their
predecessors in interest as follows:

335. An Order declaring Plainuff to be owner of and entitled to possession of the real
property at issue free of any claim, estate, title, Hen or interest of Defendants or those claiming
under Defendants, and quieting title in such property in Plaintiff, an award of money damages in
the amount of $1,050,000.00; a Judgment for treble damages in the amount of 53,150,000.00;
cancellation of the above-deseribed recorded Instruments; at injunction enjoining Defendants from
reporting negative information to any credit bureau and from evicting.

356. Award to Plaintiff her reasonable costs, disbursements and prejudgment interest.

357, Award to Plaintiff her reasonable attomey’s fees.

358. Award to Plaintiff punitive damages.

359. An accounting from each Defendant of all funds handled in any way concerning the
morigage loan.

360, Such other relief as the court may deem proper.

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct pursuant to 28 U.8.C. 1746,

Executed on this 12" day of March, 2019.

is Qeetlaas “Non ser 4
Cecilia Mangaoang (_)
2901 Capewood Lane
San Jose, CA 95132-1108
(408) 876-9950

47
VERIFIED COMPLAINT
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 49 of 52

 
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 50 of 52

STATE OF CALIF ORNGA
FRANCHISE TAX BOARD

AO BOX 942857

# SACRAMENTO CA 94257-0840

   
  

Entity Status Letter
Date: B/41/2018
ESL iD: 3428057590

According to our records, the following entity information is true and accurate as of the date of this letter.

Entity ID: 2548283
Entity Name: AIDAN WEST FINANCIAL GROUP, INC,

1, The enilty is in good standing with the Franchise Tax Hoard.
The entity Is net in gooxd standing with the Franchise Tax Board.

3. The entity is currently exempt froro tax under Revenue and Taxation Code (R&TC) Seacton 23701,

COW
hs

=

We do not have current infarmation about the éntity.

The above information doas not necessarily reflect:
e The entity's status with any other agency of the State of California, or ather government agency.
« if the entity's powers, rights, and privileges were suspendad or forfelted at any time in the past, or the entity
did business in Califomia ata time when it wag not qualified or not registered to do business in Califomia:
© The status or voidability of any contracts made in Gallfornia by ihe entity at a time when the entity was
suspended or forfeited (RaTC Sectlans 23304,1, 23304.5, 23308a, 24305.1),
o For entities revived under R&TC Section 23308b, any time limitations on the revivor or limitation of the
functions that can be performed by the entity,

internat and Telaphone Assistance

Website: ftb.tagov
Telephone: 800.852.5711 from within the United States
916.846.6500 from outside the United States
TTY/TDD: 800,822.6268 far persone with hearing or speech impairments

Fe 4263A WEB (NEW 02-2012)
 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 51 of 52

  
 

NM

 

Case 5:19-cv-03125-SVK Document 32-5 Filed 07/11/19 Page 52 of 52

    

ewport Beach Holdings, LLC

Ratanvetal vance & Wiad Peres Rega TANS £m!

January 7, 2019

CECILIA MANGAOANG
2907 CAPEWOOD LANE
SAN JOSE, CA 95432

RE: Newport Beach Holdings, LLC Loan 1000001421

important information about your logn:

Effective January 22, 2019, Newport Beach Holdings, LLC is transferring the servicing of the joan.
referenced above to Trinity Pinancial Servicws, LLC. This transfer does not change the terms or con ittons
of your ote agreement or any mortgage, other than certain terms relating to thelr servicing,

All payments made on or after January 22, 2019, should be made payable to and sent fa.

Trinity Financial Services, LLC
2618 San Miguel Drive, Suite 303
Newport Beach, CA 92660

However, until that time, please continue to remit your payments to Newport Beach Holdings, LLC.

INQUIRIES: Any questions you have on or after January 22, 2019, should be referred to Trinity Financial
Services, LLC Customer Service Deparenent at the following address:

Trinity Financial Services, LLC
7618 San Miguel Drive, Suite 303
Newport Beach, CA 92660

The toll-free telephone number ie (855) 818-6806, between $:30 a.m. and 5:30 p.m, Monday through Friday,

Pacific Standard Time.
We appreciate the opportunity to have been of service to you. Tf you have arty questions prior to January
22, 2019, please contact the Customer Service Department at (855) 734-041] between 8:30 a.m. and 5:30

pin., Monday through Friday, Pacific Standard Time.

The separate tawy af Connectient, the Diseriet of Caltumbin, Now York City, North Caroling aad Vermant cach require tat
(air respective residants be furnished with this wetlee:

This is an attempt to collect a debi, Any information obtained will be used for that perpose.

This puragropt: ine apectal notice to onr customers whe ave Hed » petition for protection wader the Riaited Staves
Bankruptcy Code, Untess you have signed 9 venffirnsation agreement with Newpore Basch Holdings, LLC, amd that
agrecutend ag been Med with ihe haokraptey court (and nel aupsogiontly reseladert ov disniiowad iy necardance with the
ftankraptey Code), you shroutd disregard aif portions of thie logier whieh ataiy or snggest Wad you sttit have a personal
tiabifity to pay Newport Beach Hotdings, LLC, You may wish to consult with an atlouney reprdicg diele letter, yor
bankrapdey aod dhe ability of Mowport Geneh Moldings, LAC to enforce ity Hen on collateenl, Pany. I you have obtained 4
diucharge nader the Bankruptcy Code this letter ig far informadanal purpodes or te protect our iiterdses In may colitteral,

Promo: 898, 734,0683 | Fax: G8S.001. 0000 | 2618 San Miguel Or, Sta 349 Nawmort Beach, CA. OnGaa

SOTITD-OOONME0 FAG. [etl A tia a dina

Scanned by CamScanner
